2019 IL App (5th) 170114
            NOTICE
 Decision filed 01/02/19. The
 text of this decision may be                 NO. 5-17-0114
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of
                                                  IN THE
 the same.
                                   APPELLATE COURT OF ILLINOIS

                                FIFTH DISTRICT
______________________________________________________________________________

BRADLEY A. LAVITE, Superintendent of the        )     Appeal from the
Veterans Assistance Commission of               )     Circuit Court of
Madison County, Illinois,                       )     Madison County.
                                                )
        Plaintiff-Appellee and Cross-Appellant, )
                                                )
v.                                              )     No. 15-MR-145
                                                )
ALAN J. DUNSTAN, Chairman of the Madison        )
County Board; JOSEPH D. PARENTE, County         )
Administrator of Madison County, Illinois; THE  )
MADISON COUNTY BOARD; and JOHN D. LAKIN,        )
Sheriff of Madison County, Illinois,            )
                                                )
        Defendants                              )
                                                )     Honorable
(The Madison County Board, Defendant-Appellant  )     William J. Becker,
and Cross-Appellee).                            )     Judge, presiding.
______________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court, with opinion.
         Justices Goldenhersh and Chapman concurred in the judgment and opinion. *

                                               OPINION

¶1       Defendant, Madison County Board (Board), appeals from an order of the circuit court,

granting plaintiff Bradley A. Lavite’s motion for summary judgment on count III of his

complaint for mandamus. The Board contends that plaintiff failed to satisfy all of the procedural

and legal requirements to secure mandamus relief and that the trial court relied on

unauthenticated and erroneous evidence in reaching its decision. The Board also contends that


         *
         Justice Goldenhersh fully participated in the decision prior to his retirement. See Cirro Wrecking
Co. v. Roppolo, 153 Ill. 2d 6 (1992).
the trial court erred in denying its motion to disqualify and sanction plaintiff’s counsel. The

plaintiff filed a cross-appeal and alleged, among other things, that the circuit court erred in not

entering an order of mandamus requiring defendant to pay all future warrants submitted by the

Madison County Veterans Assistance Commission (VAC) as long as the VAC has funds in its

accounts.

¶2                   I. BACKGROUND AND PROCEDURAL HISTORY

¶3     This is the third time this case has been before us. This chapter involves a dispute over

the amount of control and oversight the Board has over VAC operations under the Military

Veterans Assistance Act (Act) (330 ILCS 45/0.01 et seq. (West 2016)). A summary of the factual

and procedural history from the prior cases, Lavite v. Dunstan, 2016 IL App (5th) 150401

(Lavite I), and Lavite v. Dunstan, 2018 IL App (5th) 160519-U (Lavite II), follows.

¶4                                          A. Lavite I

¶5     On June 12, 2016, the plaintiff, Bradley A. Lavite, in his capacity as superintendent of the

VAC, filed a three-count complaint against defendants, Alan J. Dunstan, chairman of the

Madison County Board; Joseph D. Parente, county administrator of Madison County; the

Madison County Board; and John D. Lakin, sheriff of Madison County. The complaint related to

a standing order, issued by administrator Parente on March 20, 2015, prohibiting the plaintiff

from entering his VAC office in the Madison County administration building and warning the

plaintiff that he would be arrested for trespass if he failed to abide by the order. In the complaint,

the plaintiff alleged that he was wrongfully denied access to his VAC office in the Madison

County administration building. The plaintiff sought a writ of mandamus, directing the

defendants to allow him access to his office in the Madison County administration building

(count I), to process payroll warrants for his salary as superintendent of the VAC (count II), and


                                                  2

to pay other warrants submitted by the plaintiff for attorney fees related to this litigation from

VAC funds (count III). The trial court granted the defendants’ motion to dismiss all counts on

the pleadings, and the plaintiff appealed.

¶6     In an opinion issued on August 5, 2016, we found that the trial court erred in dismissing

count I and count III of the plaintiff’s complaint. Lavite I, 2016 IL App (5th) 150401. We

vacated those orders and remanded the case to the trial court with instructions to deny the

defendants’ motions to dismiss counts I and III. Specifically as to count III, which remains at

issue, we determined that county officials did not have the authority to subject the VAC to the

county’s ordinances addressing competitive purchases and/or expenditures in excess of $5000

when they processed VAC warrants to pay plaintiff’s attorney fees from funds that had been

appropriated for VAC expenses in that fiscal year. Lavite I, 2016 IL App (5th) 150401, ¶¶ 45, 47.

In the opinion, we noted that the defendants conceded that the plaintiff’s attorney fees must be

paid from funds that had already been appropriated to the VAC to the extent such funds were

available. Lavite I, 2016 IL App (5th) 150401, ¶¶ 48, 50.

¶7     The case was remanded, and the mandate issued on September 14, 2016. At that point,

the case was in the pleading stage. Upon remand, the presiding trial judge recused himself, and

pursuant to a request from the chief judge in Madison County, the Illinois Supreme Court

appointed a judge from outside the circuit to hear the case.

¶8                                           B. Lavite II

¶9     On August 25, 2016, plaintiff’s counsel, Thomas Burkart, delivered a letter to the

Madison County treasurer, demanding payment of his fees for the legal services he provided to

the plaintiff. Burkart included a redacted invoice showing a balance due of $60,365.92 for legal

services and “VAC Warrant #16-4, Superintendent’s Warrant/Order on County Treasurer to Pay


                                                   3

Appropriated Funds” (Warrant No. 16-4). Warrant No. 16-4 contained a directive from the

plaintiff to the county treasurer to pay $60,365.92 to Burkart’s law firm from “appropriated

funds on hand.” In the letter, Burkart advised that the plaintiff approved the fees after thoroughly

reviewing the invoice, including a complete description of services. Burkart asserted that the

defendants had no authority to demand to review an unredacted copy of the invoice. He warned

that failure to make full payment of the invoice would be in direct contravention of the appellate

court’s decision in Lavite I. The record shows that the attached invoice identified the dates of

service, the number of hours, and the amount charged, but the description-of-services sections

were completely blank. The record also shows that invoices submitted by Burkart prior to the

decision in Lavite I included a fairly full description of the legal services provided, with some

redaction of material based on the attorney-client privilege.

¶ 10   On September 6, 2016, Jennifer Zoelzer, Chief Deputy Auditor of Madison County,

emailed plaintiff’s counsel to inform him that the redactions on the invoice were too extensive

and that, in order to process payment of Warrant No. 16-4, she would need a revised invoice with

“some type of general description for services.” In a reply email dated September 7, 2016,

plaintiff’s counsel warned Zoelzer that she and the auditor’s office may be subject to contempt

proceedings if they continued to interfere with VAC warrants. During a regular meeting on

September 14, 2016, the Madison County finance committee discussed this matter and then

directed county auditor Rick Faccin to notify the VAC that there would be insufficient funds in

their 2016 administrative budget to meet the VAC’s payroll through the end of the fiscal year if

the attorney’s invoice was paid.

¶ 11   Pursuant to the direction of the Madison County finance committee, auditor Faccin wrote

a letter to the VAC. In this letter, Faccin advised that, upon payment of $60,365.92 in attorney


                                                 4

fees and the VAC payroll for September 2016, the VAC’s administrative budget would be

exhausted and that any increase in the administrative budget to cover additional expenses

incurred in 2016 would require a special emergency appropriation, approved by the Board.

Faccin also noted that the description of legal services section in the attorney’s invoice had been

fully redacted. He informed the VAC that the auditor’s office had the authority to audit any

warrant presented for payment and that it was not the practice of the auditor’s office to remit

payment for undisclosed services.

¶ 12    On September 15, 2016, Robert Sedlacek, president of the VAC executive board, wrote a

letter to auditor Faccin, wherein Sedlacek advised that the plaintiff had reviewed the unredacted

invoice from his attorney and had approved it. Sedlacek indicated that the VAC Executive Board

had recently learned of the existence of an unreserved fund account in the county treasury that

contained funds levied for the VAC and that, having learned of the existence of this fund, the

Executive Board was now directing county officials to pay Warrant No. 16-4, and to use as much

of the balance in the unreserved fund as necessary to assure that the VAC would meet all of its

obligations, including all salaries.

¶ 13    On September 16, 2016, the plaintiff filed a petition for rule to show cause why the

defendants should not be held in contempt of court for refusing to pay his counsel’s attorney fees

in compliance with this court’s opinion and mandate in Lavite I. On September 23, 2016, the

defendants filed an objection to the plaintiff’s petition for rule to show cause. The defendants

asserted that the petition lacked merit because there was no order from the appellate court or the

trial court directing them to pay the plaintiff’s attorney fees. On October 5, 2016, the trial court

held a telephonic hearing on the plaintiff’s petition for rule to show cause and took the matter

under advisement. In an order issued on October 19, 2016, the court granted the petition and


                                                 5

ordered county officials to appear for a hearing on November 18, 2016. The court also indicated

it would hear arguments on the plaintiff’s motion for a preliminary injunction on that date.

¶ 14   On November 14, 2016, the defendants filed two motions to dismiss the plaintiff’s

petition for rule to show cause. In the first motion brought pursuant to section 2-615 of the Code

of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2016)), the defendants argued that the

petition failed to state a cause of action because the alleged contemnors had not refused to

comply with the mandate of the appellate court or any order of the trial court. The defendants

asserted that the only order issued by the appellate court in Lavite I was an order directing the

trial court to deny the defendants’ motions to dismiss counts I and III of the plaintiff’s complaint

and that, contrary to the plaintiff’s contention, neither the appellate court nor the trial court had

ordered the defendants to pay the plaintiff’s attorney fees from VAC funds.

¶ 15   The defendants also filed a motion to dismiss under section 2-619 of the Code (735 ILCS

5/2-619(a)(9) (West 2016)) and alleged, in part, that the plaintiff’s claim for payment in full of

his attorney fees was moot because the entirety of the administrative funds appropriated for the

VAC for fiscal year 2016 had been exhausted. The defendants indicated that after the VAC

employee payroll was processed for November 4, 2016, and November 18, 2016, a check in the

sum of $14,548.88 was tendered to plaintiff’s counsel, and that this payment consumed the

balance of the Administrative Fund for fiscal year 2016. The defendants noted that while an

emergency appropriation could be made, such an appropriation is purely discretionary, requiring

approval by not less than two-thirds of all county board members.

¶ 16   An affidavit by county administrator Parente was attached in support of the defendants’

motion to dismiss. Parente averred that plaintiff’s counsel had been paid $78,240.01 for work on

behalf of the VAC during the 2016 fiscal year and that the additional invoice for $60,365.92


                                                 6

would result in a total payment of $138,605.93 for attorney fees, representing 38% of the VAC’s

administrative budget. Parente noted that, upon paying the salaries of VAC’s employees through

the end of the fiscal year, there was a balance was $14,548.88 in the VAC’s Administrative

Fund, which was tendered to plaintiff’s counsel. Parente stated that payment of any additional

expenses incurred by the VAC in fiscal year 2016 would require a special appropriation,

approved by two-thirds of the Board.

¶ 17   An evidentiary hearing was held on November 18, 2016. Prior to the presentation of

testimony, the parties agreed that the Madison County Board had approved a total of $517,224 in

VAC funding for the fiscal year 2016, and of that sum, $364,424 was appropriated for the

Veterans Assistance Administrative Fund (Administrative Fund) and $152,800 was appropriated

for the Veterans Aid to Vets Fund (Direct Aid Fund). Defendants’ counsel stipulated that there

was an unreserved fund account in the county treasury that contained funds from property taxes

that had been levied in prior years for veterans’ assistance. Counsel explained that the unreserved

fund consisted of tax money from two sources. One source was funds that had been appropriated

pursuant to the VAC’s annual funding requests, but were not spent in the years appropriated. The

second source was from taxes that had been levied and collected, but exceeded the VAC’s

funding requests in given years, and consequently, had not been appropriated for the VAC.

¶ 18   During the hearing, the plaintiff testified that as of November 18, 2016, there was a

balance of $14,548.88 in the 2016 Administrative Fund and $53,683.42 in the 2016 Direct Aid

Fund. The plaintiff estimated that there would be a balance of several thousand dollars in the

Direct Aid Fund at the close of the fiscal year on November 30, 2016. He believed that the VAC

could transfer money from the Direct Aid Fund to the Administrative Fund to pay the attorney

fees. Assistant auditor Jennifer Zoelzer also testified. Zoelzer stated that a check in the sum of


                                                7

$14,548.88 had been tendered to plaintiff’s counsel in partial payment of VAC Warrant No. 16­

4, and that upon making that payment, there was a zero balance in the VAC Administrative

Fund. Zoelzer further testified that there was a balance of approximately $53,600 in the Direct

Aid Fund.

¶ 19   Following the testimony, plaintiff’s counsel argued that the VAC could transfer money

from its Direct Aid Fund to its Administrative Fund to pay the balance owed for attorney fees,

without a supplemental appropriation by the Board. Counsel also argued that the attorney fees

could be paid from the balance in the unreserved fund, without a supplemental appropriation.

Counsel concluded that the county had levied, collected, and appropriated those funds for the

VAC and, thereafter, had no right to interfere with the VAC’s decisions regarding its

expenditures. Defendants’ counsel argued that after exhausting the 2016 administrative budget,

the VAC did not have authority to transfer money from the Direct Aid Fund to the

Administrative Fund or draw money from the unreserved fund balance without an emergency

appropriation approved by two-thirds of the Board.

¶ 20   After considering the pleadings, documents, and arguments, the trial court entered an

order granting in part and denying in part the plaintiff’s motion for preliminary injunction. The

court denied the plaintiff’s request to enjoin the defendants to pay the balance of the attorney

fees from the Direct Aid Fund or the unreserved fund. The court expressed concern about

whether the plaintiff’s attorney fees could be paid from either fund without a supplemental

appropriation by the Board. The court enjoined the county to maintain a balance of at least

$45,817 in the unreserved fund to pay the attorney fees, pending a resolution of the issue. The

court also entered an order discharging the rule to show cause against alleged contemnors.

¶ 21   On December 13, 2016, the plaintiff filed an interlocutory appeal pursuant to Illinois


                                               8

Supreme Court Rule 307(a)(1) (eff. July 1, 2017). The plaintiff claimed that the trial court erred

in granting in part and denying in part his request for a preliminary injunction. The plaintiff also

claimed that the trial court erred in discharging the rule to show cause order.

¶ 22    On appeal, this court affirmed the trial court’s decision to grant in part and deny in part

the plaintiff’s motion for a preliminary injunction. Lavite II, 2018 IL App (5th) 160519-U. We

noted that the trial court was asked to consider whether the VAC was authorized, upon

exhaustion of the 2016 Administrative Fund, to pay the attorney fees owed, from monies

remaining in the 2016 Direct Aid Fund or from the unreserved fund, without a supplemental

appropriation. We also noted that this question had not been considered in Lavite I. We

concluded that the trial court’s order requiring county officials to maintain sufficient funds in the

VAC’s unreserved fund to pay the attorney fees would best maintain the status quo pending a

determination of those issues on the merits. We also found that the court’s decision to discharge

the rule to show cause was not a final, appealable order, and thus, we were without jurisdiction to

consider it.

¶ 23                                       C. Lavite III

¶ 24    During the pendency of the interlocutory appeal, the litigation proceeded in the trial

court, with the parties continuing to wrangle over the payment of the plaintiff’s attorney fees. On

December 14, 2016, plaintiff’s counsel sent a letter and a new warrant, Warrant No. 16-5, to the

Interim Madison County Treasurer. Warrant No. 16-5 covered the period from August 19, 2016,

through November 30, 2016, and included charges for legal services previously submitted, but

unpaid, and new charges. The new warrant indicated that $96,021.80 was owed for plaintiff’s

attorney fees. Plaintiff’s counsel also included a 16-page invoice, in which he identified each

date of service, number of hours, and the charges for each entry, but again redacted the


                                                 9

description of services provided on grounds that the description-of-services section contained

material protected under the attorney-client privilege. In the letter, counsel related instructions

from the VAC Executive Committee, directing that if there were insufficient funds remaining in

the Administrative Fund and the Direct Aid Fund for fiscal year 2016, the treasurer was to use as

much of the VAC’s unreserved funds as necessary to pay the attorney fees and other fiscal year

2016 expenses.

¶ 25   On December 15, 2016, plaintiff’s counsel sent an email to Deputy Auditor Zoelzer and

attached Warrant No. 16-5 and the updated invoice. In the email, counsel stated that while the

VAC maintained its position that county officials were not entitled to a detailed description of

his legal services, he was willing to provide a breakdown for the four matters for which the VAC

had retained him. He noted that his invoice covered legal representation related to the state court

action for mandamus ($12,810.65), the contempt proceedings ($25,150.02), a section 1983

action filed in the federal district court on August 5, 2016 ($6092.50), and investigation into an

alleged loss of approximately $400,000 from the unreserved fund since 2009 ($4657.50).

¶ 26   With the beginning of the new year came a flurry of motions and responses. On January

9, 2017, the plaintiff filed a petition for rule to show cause why the defendants and other county

officials should not be held in contempt for violating the preliminary injunction entered on

November 18, 2016. The plaintiff incorrectly stated that county officials had been enjoined from

spending any of the money—approximately $700,000—in the VAC’s unreserved fund. The

plaintiff alleged that the county “drained” at least $35,316 from that fund during the period

between November 18, 2016, and November 30, 2016, and he attached a copy of the auditor’s

year end Comparative Statement of Financial Position for the VAC in support of this allegation.

¶ 27   On January 20, 2017, the plaintiff filed a second petition for rule to show cause, this one


                                                10 

against the newly elected treasurer. The plaintiff alleged that the treasurer’s office failed to pay

Warrant No. 16-5, despite the fact that as of December 1, 2016, the VAC had $350,000 in its

Administrative Fund for fiscal year 2017. The plaintiff also filed a petition for the appointment

of a special state’s attorney and alleged that the state’s attorney had a conflict of interest created

by changes in leadership following county elections in November 2016.

¶ 28   On January 24, 2017, the plaintiff moved to voluntarily dismiss count I of his complaint.

The plaintiff asserted that a writ of mandamus, directing county officials to permit the plaintiff to

have access to his office, was no longer necessary because Chairman Dunstan had been defeated

in the November 2016 election and the newly elected chairman had lifted the order banning the

plaintiff from county property.

¶ 29   On February 9, 2017, the defendants filed an answer to the plaintiff’s January 9, 2017,

petition for rule to show cause. The defendants pointed out that the preliminary injunction

prohibited county officials from spending down the balance in the unreserved fund below

$45,817.04, the amount owed for plaintiff’s attorney fees, and that the plaintiff presented no

facts, nor any credible argument, to establish probable cause that county officials violated the

injunction. The defendants asserted that the plaintiff had misrepresented the content of the

court’s preliminary injunctive order, and asked the court to deny the plaintiff’s motion for rule to

show cause, and to sanction the plaintiff for his frivolous pleadings.

¶ 30   The defendants also filed an answer to the plaintiff’s petition for rule to show cause

against the newly elected treasurer. The defendants initially asserted that the treasurer had not

violated any court orders. The defendants also argued that the treasurer should not be held in

contempt for refusing to pay Warrant No. 16-5, where the VAC Administrative Fund for 2016

had been exhausted. The defendants noted that payment of the warrant would result in overages


                                                 11 

totaling $116,236.49 in the 2016 Administrative Fund and that historically budget overages were

addressed through emergency appropriations, approved by the Board. The defendants further

noted that the attorney fees reflected in Warrant No. 16-5 had been incurred in fiscal year 2016,

and that using monies appropriated for the 2017 Administrative Fund to pay expenses incurred in

fiscal year 2016 would violate generally accepted accounting principles. Finally, the defendants

argued that the attorney’s invoice did not comply with the county’s standardized and uniformly

applied policies requiring itemized invoices and that, despite several requests, the plaintiff

refused to submit an invoice containing some description of the services provided.

¶ 31   In orders entered on February 14, 2017, the trial court denied both of the petitions for rule

to show cause, stating that it was not apparent to the court that any order was “clear enough

legally and factually” to hold anyone in contempt. The court also granted the plaintiff’s motion

to voluntarily dismiss count I of the complaint.

¶ 32   In February 2017, the plaintiff filed a motion for judgment on count III, pursuant to

section 2-1005(a) of the Code (735 ILCS 5/2-1005(a) (West 2016)). As a part of his motion, the

plaintiff asked the court to take judicial notice that “someone, yet to be identified by the

defendants, paid $65,965.73 in excess of the zero balance that was left in the VAC

Administrative Fund on November 18, 2106, resulting in a negative balance for fiscal year 2016,

all without an emergency appropriation.” The plaintiff also asked the court to take judicial notice

that on November 16, 2016, the Board approved the VAC’s request for $554,194 in funding for

fiscal year 2017, including $402,174 for the Administrative Fund and $152,800 for the Direct

Aid Fund, and that on December 13, 2016, the VAC delivered Warrant No. 16-5 to the interim

county treasurer seeking payment of unpaid attorney fees totaling $96,021.80 for legal services

performed between August 19, 2016, and November 30, 2016. The plaintiff also asked the court


                                                   12 

to consider the defendants’ admission that the defendants had an obligation to pay VAC warrants

for attorney fees so long as the VAC had the necessary funding. The plaintiff argued that the

VAC had the necessary funding to pay the attorney fees from the 2017 Administrative Fund or

the unreserved fund. The plaintiff sought a judgment as to count III of his complaint, and orders

requiring the county to pay in full Warrant No. 16-5 within two days of the entry of the order and

to pay all future VAC Warrants issued by the VAC superintendent unless there were insufficient

funds in the county treasury. As relief in the alternative, the plaintiff requested a preliminary

injunction prohibiting the defendants from refusing to pay VAC Warrant 16-5 and any

subsequent VAC warrants during the pendency of the case.

¶ 33    On February 17, 2017, the defendants filed a motion to dismiss count III of the plaintiff’s

complaint. The defendants asserted that mandamus was not a proper remedy, that plaintiff failed

to comply with section 9 of the Act (330 ILCS 45/9 (West 2016)) and the county’s requirements

for invoices before seeking mandamus relief, and that the plaintiff failed to exhaust his

administrative remedies in that he failed to request an emergency appropriation before seeking

mandamus relief. The defendants also filed a motion to disqualify and to sanction plaintiff’s

counsel because of counsel’s alleged improper ex parte communications with parties to the

litigation and conflicts of interest.

¶ 34    The trial court heard all pending motions on February 23, 2017, and issued its rulings in a

written order dated March 13, 2017. The trial court denied the defendants’ motion to dismiss

count III of the complaint and their motion to disqualify and to sanction plaintiff’s counsel. The

court, over objection, granted the plaintiff’s motion to take judicial notice that the Board

approved the VAC’s request for $554,194 in funding for fiscal year 2017, including $402,174 for

the Administrative Fund and $152,800 for the Direct Aid Fund on November 16, 2016, and that


                                                13 

the plaintiff presented Warrant No. 16-5 to the county treasurer for payment on December 13,

2016. The court also granted the plaintiff’s motion for summary judgment on count III of the

complaint. The court noted that it had reviewed the opinion in Lavite I and concluded that the

appellate court “does not mean to impose any other requirement for disbursal of appropriated

VAC funds other than the approval of the VAC administrator after review of itemized bills” and

that the appellate court would find that mandamus was “an appropriate remedy to provide for the

payment of administrative expenses even though not explicitly provided for in the statute.” The

court denied the plaintiff’s alternative motion for a preliminary injunction and his motion for

appointment of a special state’s attorney.

¶ 35   On March 24, 2017, the court entered a “Supplemental Judgment.” The court

incorporated the orders entered on March 13, 2017, and ordered county officials to pay Warrant

No. 16-5. The order further provided:

       “Within five (5) days following actual receipt of a sworn warrant from the VAC

       Superintendent attesting under oath that the Superintendent has received, reviewed and

       approved itemized statements for work performed or services rendered to or for the VAC,

       the Madison County Treasurer and County Clerk shall countersign a check in payment of

       any expenses for which available and unspent funds have been previously appropriated

       for use by the VAC. For purposes of this Order, the VAC’s Direct Aid to Veterans

       Appropriation and the Administrative Fund Appropriation shall be treated separately and

       subject to separate prior appropriation caps.”

The court indicated that it made no findings with regard to the ownership of the balance of any

funds on deposit in the county treasury resulting from prior levies because the court felt that

issue was either before the federal court in a separate litigation or before this court in Lavite II.


                                                 14 

The court denied the plaintiff’s request that the mandamus order apply to all future warrants

submitted by the VAC for payment. The court found that its supplemental judgment resolved all

remaining issues between the parties and was a final and appealable order.

¶ 36   On March 31, 2017, the plaintiff filed a motion attacking portions of the supplement

judgment. On that same date, the plaintiff filed yet another petition for rule to show cause against

the county treasurer and therein alleged that the treasurer failed to pay the attorney fees within

five days after receipt of a sworn warrant from the VAC superintendent attesting that he had

received, reviewed, and approved itemized statements of the order, as required in the

supplemental judgment. The plaintiff also renewed his petition for the appointment of a special

state’s attorney. The defendants filed a motion to stay enforcement of the judgment and to waive

the bond requirement for the instant appeal. In an order entered following a hearing on April 27,

2017, the trial court denied the plaintiff’s postjudgment petition, struck the plaintiff’s petition for

rule to show cause, and granted the defendants’ motion to stay enforcement of the judgment and

to waive bond on appeal. The Board appealed. Subsequently, the plaintiff filed a cross-appeal.

¶ 37                                      II. ANALYSIS

¶ 38                                 A. Appellate Jurisdiction

¶ 39   Initially, we consider the plaintiff’s motion to dismiss the appeal for lack of jurisdiction.

The plaintiff raised the jurisdictional issue in his brief and in a separate motion to dismiss. The

plaintiff claims that appellate jurisdiction is lacking because the trial court’s judgment did not

dispose of all issues between the parties and the court did not make an express finding that there

was no just reason to delay enforcement or appeal of its order under Illinois Supreme Court Rule

304(a) (eff. Mar. 8, 2016). In support of his argument, the plaintiff indicates that he filed a

section 1983 action against the defendants in federal court, that he included an “ancillary” state


                                                  15 

claim for an accounting of the VAC’s unreserved fund in his complaint, and that the defendants

moved to dismiss the federal claims on a number of grounds, including impermissible claim

splitting, and asked the federal court to decline supplemental jurisdiction over the state law claim

for an accounting, upon dismissal of the federal claims. The plaintiff claims that when he

notified the trial court in the case at bar of the pending motions to dismiss in his federal case, the

court initially indicated that it would reserve ruling on an accounting. The plaintiff concluded

that an accounting of the unreserved fund remains an issue between the parties, and that the

supplemental judgment is not final and appealable as it did not dispose of that issue.

¶ 40   Claim splitting, a form of res judicata, precludes a party from bringing a duplicative

lawsuit arising from the same transaction or events underlying a previous suit by simply

changing the legal theory. See Rein v. David A. Noyes & Co., 172 Ill. 2d 325, 340 (1996). In this

case, the plaintiff filed a three-count complaint seeking mandamus relief. The claims arose after

the county administrator issued a standing order prohibiting the plaintiff from accessing his VAC

office in the Madison County Administration Building. Count II was dismissed on the pleadings,

and the plaintiff voluntarily dismissed count I after the ban was lifted. The only matter remaining

before the trial court was a single count seeking a writ of mandamus to compel the defendants to

pay the plaintiff’s legal fees out of VAC funds. The plaintiff did not file a count for an

accounting of the unreserved fund in his state court complaint. The claim for an accounting and

the issue of claim splitting were not at issue before the trial court in the case at bar. Those

matters were before the federal court. We note that during the pendency of this appeal, the

federal court denied the defendants’ motion to dismiss the plaintiff’s federal claims and his

accounting claim. See Lavite v. Dunstan, No. 16-cv-00882-DRH-RJD, 2018 WL 1535491 (S.D.

Ill. Mar. 29, 2018).


                                                 16 

¶ 41   This appeal was filed pursuant to Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994).

Under Rule 301, a final and appealable judgment is one which fixes the rights of the parties

absolutely and finally in the litigation on the merits so that if the judgment is affirmed, the only

thing left to do is to proceed with the execution of the judgment. See Ill. S. Ct. R. 301 (Feb. 1,

1994). According to the record, the trial court entered a summary judgment for the plaintiff on

count III, the only count remaining in the plaintiff’s complaint. The plaintiff did not file, or

attempt to file, a count seeking an accounting in the case at bar. The trial court did not expressly

reserve an accounting issue for future decision in the order entered on March 13, 2017, or the

supplemental judgment entered on March 24, 2017. After reviewing the record, we find that the

trial court’s orders of March 13, 2017, and March 24, 2017, disposed of all claims and issues

presented by the plaintiff’s complaint, and that we have jurisdiction of the appeal. Accordingly,

the plaintiff’s motion to dismiss the appeal for lack of jurisdiction is denied.

¶ 42                            B. Applicable Standard of Review

¶ 43   On appeal, the Board contends the trial court erred in granting the plaintiff’s motion for

judgment on count III of the plaintiff’s complaint. The Board argues that the plaintiff failed to

satisfy all procedural and legal requirements for mandamus relief, and that the trial court relied

on unauthenticated and erroneous evidence in reaching its decision.

¶ 44   At the outset, we note that the Board has characterized the trial court’s order as a

judgment on the pleadings, rather than a summary judgment. A motion for judgment on the

pleadings is similar to a motion for summary judgment, but limited to the pleadings. Employers

Insurance of Wausau v. Ehlco Liquidating Trust, 186 Ill. 2d 127, 138 (1999). Judgment on the

pleadings is properly granted if the pleadings disclose that there is no genuine issue of material

fact and that the movant is entitled to a judgment as a matter of law. Employers Insurance of


                                                 17 

Wausau, 186 Ill. 2d at 138. In considering a motion for judgment on the pleadings, a court will

consider only those facts apparent from the face of the pleadings, matters subject to judicial

notice, and judicial admissions in the record. Gillen v. State Farm Mutual Automobile Insurance

Co., 215 Ill. 2d 381, 385 (2005). In contrast, summary judgment is proper where the pleadings,

affidavits, depositions, admissions, and exhibits on file, when viewed in a light most favorable to

the nonmoving party, reveal there is no issue as to any material fact and the movant is entitled to

a judgment as a matter of law. 735 ILCS 5/2-1005(c) (West 2016).

¶ 45   In this case, the record shows that the plaintiff filed a motion for judgment on count III of

his complaint pursuant to section 2-1005 of the Code (735 ILCS 5/2-1005(a) (West 2016)).

Section 2-1005(a) provides that any time after the opposing party has appeared, a plaintiff may

move with or without supporting affidavits for a summary judgment for all or any part of the

relief sought. 735 ILCS 5/2-1005(a) (West 2016). The record also shows that the trial court

considered the pleadings, affidavits, judicially-noticed facts, and admissions before entering

judgment in favor of the plaintiff. Thus, we will review the court’s ruling as a summary

judgment. An order granting summary judgment is subject to de novo review. Abrams v. City of

Chicago, 211 Ill. 2d 251, 258 (2004).

¶ 46                                  C. Lavite I—A Primer

¶ 47   Before considering the propriety of summary judgment, we find it necessary to address

the parties’ differing interpretations of our opinion in Lavite I. After reviewing the record and the

briefs, it is apparent that the plaintiff has attempted to stretch the decision and mandate in

Lavite I, while the Board has attempted to contract it. The parsing of the opinion was a disservice

to the trial court, and frankly, has not served either side well. So, to be clear, in Lavite I, we

found that the trial court erred in dismissing count I and count III of the plaintiff’s complaint. We


                                                 18 

vacated those orders and remanded the case to the trial court with instructions to deny the

defendants’ motions to dismiss counts I and III. Specifically as to count III, which remains at

issue, we determined that county officials did not have the authority to subject the VAC to the

county’s ordinances addressing competitive purchases and/or expenditures in excess of $5000

when they processed the VAC’s warrants to pay the plaintiff’s attorney fees from funds that had

already been appropriated for VAC expenses in that fiscal year. In the opinion, we noted that the

defendants conceded that the plaintiff’s attorney fees must be paid from funds that had been

appropriated to the VAC, so long as the VAC has the necessary funding.

¶ 48                         D. Post-Lavite I—New Controversies

¶ 49   Subsequent to our decision in Lavite I, a new controversy arose because the plaintiff’s

attorney fees and costs had increased from $19,512 to $60,365, and the VAC did not have the

“necessary funding” in its 2016 Administrative Fund to pay the plaintiff’s attorney fees and meet

its payroll for the remainder of the fiscal year. Consequently, the trial court was asked to

consider facts and legal issues that had not been considered in Lavite I. First, upon the exhaustion

of the monies specifically appropriated for the 2016 Administrative Fund, did the VAC have the

authority to compel payment of the plaintiff’s attorney fees or other expenses incurred in 2016,

from either the balance in the 2016 Direct Aid Fund or the balance in the unreserved fund,

without an emergency appropriation by the Board? Then, after the Board approved and

appropriated funds to the VAC for fiscal year 2017, did the VAC have the authority to use

money in its 2017 Administrative Fund to pay attorney fees and other expenses incurred in fiscal

year 2016? Embedded within this larger controversy was the issue of whether the defendants

were authorized to withhold payment of VAC warrants because the VAC had submitted invoices

containing no description of the legal services provided.


                                                19 

¶ 50   In essence, the Madison County Board and the VAC are grappling over the amount of

control and oversight the county has over VAC operations and expenditures under the Act (330

ILCS 45/0.01 et seq. (West 2016)). This is not the first dispute between a county board and a

local veterans assistance commission over the meaning and interpretation of the Act. Litigation

has occurred over decades. See Veterans Assistance Comm’n v. County Board, 274 Ill. App. 3d

32, 36-37 (1995), and cases cited.

¶ 51   Disagreements between county officials and veterans assistance commissions have also

occurred outside the courthouse. A scan of more recent legislative history of the Act reveals that

between 1987 and 1991, the Illinois legislature was engaged in discussions and debates about the

respective roles of the county boards and the local commissions. See 85th Ill. Gen. Assem.,

Senate Bill 1456, 1987 Sess.; 85th Ill. Gen. Assem., Senate Proceedings, May 13, 1987, at 108­

09; 85th Ill. Gen. Assem., Senate Proceedings, June 28, 1988, at 21-23; 87th Ill. Gen. Assem.,

House Bill 0002, 1991 Sess.; 87th Ill. Gen. Assem., House Proceedings, July 10, 1991, at 2-4;

87th Ill. Gen. Assem., House Proceedings, Oct. 23, 1991, at 74-75; 87th Ill. Gen. Assem., Senate

Proceedings, July 9, 1991, at 9-10. The 1991 amendments to sections 9 and 10 of the Act

resulted, in part, from a compromise between representatives of the veterans commissions and

county and municipal officials. In the 1991 amendments, the legislature maintained the authority

of a county board, upon recommendation of a veterans commission, to approve the commission’s

annual funding for direct assistance and for administrative salaries and expenses, while providing

some autonomy to the commission over its day-to-day operations and its management of the

direct assistance and administrative budgets. The legislature also retained the provision stating

that the commission superintendent and the chairman of the county board would share general

oversight of the distribution of all money and supplies for the benefit of veterans, subject to such


                                                20 

rules, regulations, administrative procedures, or audit reviews as are necessary as approved by

the county board to carry out the spirit and intent of this Act. Compare Ill. Rev. Stat. 1991, ch.

23, ¶¶ 3089, 3090, and Ill. Rev. Stat. 1989, ch. 23, ¶¶ 3089, 3090. 1

¶ 52   Since this legislation was enacted in 1907, its overriding purpose has been to provide

monetary assistance to military veterans, their families, and the families of deceased veterans.

330 ILCS 45/2 (West 2016). The Act authorizes the establishment and organization of veterans

assistance commissions in counties in Illinois (330 ILCS 45/9 (West 2016)) and vests the

executive powers of each commission in an elected superintendent (330 ILCS 45/10 (West

               1
                The 1989 version of section 9 of the Act provided in part:
                        “The Commission superintendent and the president or chairman of the county
               board, or some other county officer appointed by him shall have general oversight of the
               distribution of all moneys and supplies appropriated by the county for the benefit of
               indigent veterans *** and their families subject to such rules, regulations, administrative
               procedures or audit reviews as are necessary as approved by the county board to carry out
               the spirit and intent of this Act. No warrant authorized under this Act may be issued for
               the payment of money without the presentation of an itemized statement or claim,
               approved by the superintendent of the commission and the chairman of the county board,
               or some other county officer designated by him.” (Emphasis added.) Ill. Rev. Stat. 1989,
               ch. 23, ¶ 3089.

               Section 9 of the Act, as amended in 1991, provided in part:
                        “The Commission superintendent and the president or chairman of the county
               board, or some other county officer appointed by him, shall have general oversight of the
               distribution of all moneys and supplies appropriated by the county for the benefit of
               military veterans and their families, subject to such rules, regulations, administrative
               procedures or audit reviews as are necessary as approved by the county board to carry out
               the spirit and intent of this Act. No warrant authorized under this Act may be issued for
               the payment of money without the presentation of an itemized statement or claim,
               approved by the superintendent of the Commission.” (Emphasis added.) Ill. Rev. Stat.
               1991, ch. 23, ¶ 3089.

               Section 10 of the Act in the 1989 version provided in part: “The county board shall also
       provide funds to the commission to reimburse the superintendent and his employees for certain
       expenses which are approved by the county board.” (Emphasis added.) Ill. Rev. Stat. 1989, ch.
       23, ¶ 3090.

               Section 10 of the Act in the 1991 version provided in part: “The county board shall also
       provide funds to the commission to reimburse the superintendent, officers, delegates and
       employees for certain expenses which are approved by the commission.” (Emphasis added.) Ill.
       Rev. Stat. 1991, ch. 23, ¶ 3090.

                                                  21 

2016)).

¶ 53      In order to provide necessary assistance to military veterans and their families, the

legislature has directed that, upon the recommendation of the VAC, the county board “shall

provide such sums of money as may be just and necessary” to assist veterans and their families.

330 ILCS 45/2 (West 2016). Section 2 further provides that if a county board fails to appropriate

just and necessary sums for direct assistance, the superintendent of the VAC may seek a writ of

mandamus to compel the county board to appropriate the necessary funds. 330 ILCS 45/2 (West

2016). Thus, under section 2 of the Act, the VAC submits its recommendation for its direct

assistance budget to the county board, and the county board either approves or disapproves the

recommendation. If the county board disapproves of the recommendation, the VAC may submit

a new recommendation for a different amount or may seek a writ of mandamus. Veterans

Assistance Comm’n, 274 Ill. App. 3d at 37. A court, however, is not bound to grant all of the

relief requested in the petition; it may grant relief so far as a petitioner establishes a right to it.

Veterans Assistance Comm’n, 274 Ill. App. 3d at 37.

¶ 54      Section 10 of the Act provides that the county board shall appropriate additional sums,

upon recommendation of the VAC and as approved by the county board, to properly and justly

compensate the officers and employees who administer assistance to veterans under the Act. 330

ILCS 45/10 (West 2016). Section 10 further provides that the county board shall also provide

funds to the commission to reimburse the superintendent, officers, delegates, and employees for

certain expenses that are approved by the commission. 330 ILCS 45/10 (West 2016). The

process for determining the annual budget for the Administrative Fund, including the right to

seek mandamus relief, is the same as provided in section 2 of the Act. See Veterans Assistance

Comm’n, 274 Ill. App. 3d at 37. Section 10 also directs that the superintendent and other


                                                  22 

employees “shall” be employees of the Veterans Assistance Commission, not the county. 330

ILCS 45/10 (West 2016).

¶ 55   As mentioned earlier, section 9 of the Act provides that the superintendent of the VAC

and the chairman of the county board

           “shall have general oversight of the distribution of all moneys and supplies

           appropriated by the county for the benefit of military veterans and their families,

           subject to such rules, regulations, administrative procedures or audit reviews as are

           necessary as approved by the county board to carry out the spirit and intent of this

           Act.” 330 ILCS 45/9(b) (West 2016).

Section 9 further provides: “No warrant authorized under this Act may be issued for the payment

of money without the presentation of an itemized statement or claim, approved by the

superintendent of the Commission.” 330 ILCS 45/9(b) (West 2016).

¶ 56   The VAC’s funding for direct assistance and administrative expenses are provided

through an annual tax levy. 55 ILCS 5/5-2006 (West 2016). Section 5-2006 of the Counties Code

provides that the proceeds of any tax levied for purposes of providing veterans assistance “shall

be used exclusively for the assistance purposes authorized,” and “a portion thereof may be

expended for the salaries or expenses of any officers or employees of the Veterans Assistance

Commission or for any other expenses incident to the administration of such assistance.” 55

ILCS 5/5-2006 (West 2016). Section 5-2006 further provides that when the tax is collected it

shall be paid into a “special fund in the county treasury and used only as herein authorized.” 55

ILCS 5/5-2006 (West 2016).

¶ 57                       E. The Propriety of Summary Judgment

¶ 58   Having reviewed the applicable provisions in the Act, we now turn to issues presented in


                                               23 

this case, noting that the pertinent facts are largely undisputed. Upon the recommendation of the

VAC, the Board appropriated $152,800 for the VAC’s Direct Aid Fund and $364,424 for the

VAC’s Administrative Fund for fiscal year 2016. On August 25, 2016, plaintiff’s counsel

delivered Warrant No. 16-4, which was executed by the plaintiff, as superintendent of the VAC,

along with a redacted invoice indicating that his firm was owed $60,365.92 for legal services

provided to the plaintiff. As of that date, the VAC had sufficient funds in its 2016 Administrative

Fund to pay the attorney fees. The defendants, however, declined to pay the attorney fees invoice

because of concerns that the VAC could not pay the attorney fees and meet its payroll for the

final two months of fiscal year 2016. The defendants also indicated that they were not inclined to

pay because it was not the policy of the auditor’s office to process invoices in which the

professional services were not disclosed. Additionally, at least one of the defendants was

concerned that the sum of counsel’s invoices for 2016, if paid in full, would consume more than

35% of the 2016 Administrative Fund. As of the November 18, 2016, hearing on the show-cause

order, the undisputed evidence showed that the VAC had $14,548.88 remaining in its 2016

Administrative Fund and $53,683 remaining in its 2016 Direct Aid Fund. At some point prior to

or during the hearing, the defendants tendered a check in the sum of $14,548.88 to plaintiff’s

counsel in partial payment of his attorney fees. Upon tender of the check, there was no money in

Administrative Fund, and the balance owed to plaintiff’s counsel was $45,817.04.

¶ 59   When Warrant No. 16-4 was originally presented on August 25, 2016, the VAC had

sufficient funds in the 2016 Administrative Fund to pay the attorney fees. As noted, the

defendants declined to pay Warrant 16-4 because of concerns that the VAC did not have

sufficient funds to pay the attorney fees and meet its payroll for the final two months of the fiscal

year. This decision, however, was not the defendants’ decision to make. Section 10 provides that


                                                 24 

the county board shall provide sums to the VAC for expenses as approved by the VAC. 330 ILCS

45/10 (West 2016). Thus, the VAC has authority over its personnel and its operational expenses.

See Veterans Assistance Comm’n, 274 Ill. App. 3d at 36-37. The VAC may retain attorneys or

other professionals to provide professional services. These professionals are agents of the VAC,

not the county. See Veterans Assistance Comm’n v. County Board, 2016 IL App (3d) 130969,

¶¶ 61-62; Veterans Assistance Comm’n, 274 Ill. App. 3d at 36-37. In addition, section 9(b) vests

the superintendent of the VAC, not the Board, with authority to review and approve itemized

invoices. 330 ILCS 45/9(b) (West 2016). While section 9(b) also provides that the VAC and the

Board have shared general oversight of the distribution of all moneys and supplies, we do not

believe the shared-oversight provision empowers the defendants to unilaterally refuse payment

of a properly executed warrant for professional services, such as attorney fees, simply because

they disagree with the VAC’s decision on that particular expense.

¶ 60   In this case, the undisputed facts show that the plaintiff, in his capacity as VAC

superintendent, reviewed and approved his attorney’s unredacted itemized invoice and that when

the plaintiff presented Warrant No. 16-4 demanding payment of the invoice, there were sufficient

funds in the 2016 Administrative Fund to pay those expenses. Thus, Warrant No. 16-4 should

have been processed and paid from the 2016 Administrative Fund, shortly after it was submitted.

If the VAC experienced a subsequent administrative budget overage, as the defendants feared,

the VAC could have requested a supplemental appropriation from the Board, mindful that such

an appropriation was within the discretion of the Board.

¶ 61   The defendants also indicated that they were not inclined to pay the attorney fees because

the description of professional services was completely redacted on the invoice. The defendants

asserted that it was not the policy of the auditor’s office to remit payment for undisclosed


                                               25 

services and pointed to the “rules and regulations” provision in section 9 of the Act in support of

their position.

¶ 62    Section 9(b) provides that the superintendent and the Board have shared general oversight

of the distribution of all moneys and supplies appropriated by the county for the benefit of

military veterans and their families, “subject to such rules, regulations, administrative procedures

or audit reviews as are necessary as approved by the county board to carry out the spirit and

intent of this Act.” 330 ILCS 45/9(b) (West 2016). Section 9(b) further provides: “No warrant

authorized under this Act may be issued for the payment of money without the presentation of an

itemized statement or claim, approved by the superintendent of the Commission.” 330 ILCS

45/9(b) (West 2016). In construing these provisions, we are guided by familiar principles of

statutory construction, which state that a court will construe each material part of a statute

together, not in isolation, and will presume that the legislature drafted a statute so that each part

would be in harmony with its purpose and intent. See generally Brucker v. Mercola, 227 Ill. 2d

502, 513-14 (2007). Thus, the approval of itemized statements lies with the superintendent of the

VAC, and under the shared general oversight provision in section 9(b), the Board may approve

rules and procedures for the distribution of money and supplies that are necessary to carry out the

spirit of the Act.

¶ 63    In this case, the defendants made general assertions in pleadings and affidavits that the

county had a uniform policy requiring itemized invoices for all warrants, but they produced no

such policy, and they offered no documents, testimony, or other evidence establishing the

specific contents of this policy or the necessary requirements for processing invoices.

Additionally, when faced with a rule to show cause order, the defendants tendered a check in the

sum of $14,548.88 to plaintiff’s counsel, without requiring counsel to provide an unredacted


                                                 26 

invoice. It is important to recognize the procedural posture of this case. The defendants were

faced with plaintiff’s motion for summary judgment. A motion for summary judgment requires

the responding party to come forward with the evidence it has to oppose the motion. We

respectfully borrow a phrase from the United States Court of Appeals for the Seventh Circuit—

summary judgment is the “put up or shut up” moment in a lawsuit. (Internal quotation marks

omitted.) See Eberts v. Goderstad, 569 F.3d 757, 766-67 (7th Cir. 2009). Here, the defendants

made references to policies and accounting practices, but presented no evidence of them.

¶ 64     Mandamus is an extraordinary remedy that will be granted only if the plaintiff can

establish a clear right to the requested relief, a clear duty to act on the defendant’s part, and clear

authority in the defendant to comply with the writ. Noyola v. Board of Education of the City of

Chicago, 179 Ill. 2d 121, 133 (1997). Based on the record before us, we find that the plaintiff

established that the VAC had a right to have the balance due under Warrant No. 16-4 paid from

the 2016 Administrative Fund, as there were sufficient funds in the 2016 Administrative Fund to

pay the warrant at the time it was presented and the defendants had a duty to pay it. According to

the record, upon presentation of Warrant No. 16-4, plaintiff’s counsel was owed $60,365.92, and

the defendants tendered a check in sum of $14,548.88. This left a balance due of $45,817.04, and

the defendants are ordered to pay that sum, plus the interest due under 50 ILCS 430/3 (West

2016). We pause briefly to acknowledge that there are fair questions about whether the VAC’s

demand for payment of this expense was shortsighted or lacked discernment. With autonomy

comes the freedom to make wise and unwise decisions. The decisions and performance of the

elected superintendent and VAC Executive Committee will ultimately be graded by those they

serve.

¶ 65     The plaintiff, however, has not established a clear right to payment of Warrant No. 16-5.


                                                  27 

At the time the plaintiff presented Warrant No. 16-5, fiscal year 2016 had closed, and the VAC

had exhausted its 2016 Administrative Fund. Based on our reading of the Act, the VAC did not

have the authority to transfer monies specifically appropriated and approved for its Direct Aid

Fund to the Administrative Fund to cover Warrant No. 16-5. The Act provides for annual

funding for two distinct purposes. Section 2 of the Act very clearly directs the Board, upon the

recommendation of the VAC, to approve and appropriate “just and necessary” funds for direct

assistance to veterans. 330 ILCS 45/2 (West 2016). Section 10 directs the Board, upon the

recommendation of the VAC, to approve and appropriate funds for proper and just

compensation, and for expenses approved by the VAC. 330 ILCS 45/10 (West 2016). In

addition, we do not find that the VAC has authority to pay expenses incurred in a prior fiscal

year, from funds appropriated for the subsequent year. Section 5-2006 of the Counties Code

provides for an annual tax for the assistance of military veterans and their families. 55 ILCS 5/5­

2006 (West 2016). The VAC makes annual recommendations for direct assistance funds and for

administrative expense funds, and taxes are levied following the Board’s approval of the

recommendations. The use of administrative funds appropriated in 2017 to pay expenses

incurred in a prior fiscal year could impede the VAC’s operation abilities to provide needed

assistance to military veterans during 2017.

¶ 66   The VAC also argues that it could have drawn money from its unreserved fund to pay

Warrant 16-5. As noted, the unreserved fund contains proceeds from property taxes specifically

levied for the VAC. See 55 ILCS 5/5-2006 (West 2016). The unreserved fund contains several

hundred thousand dollars that had either been appropriated to the VAC, but went unspent during

the year appropriated, or taxes that were collected, but exceeded the amount requested by and

appropriated to the VAC in prior years. The accrued tax dollars in the unreserved fund must be


                                                28 

used exclusively for the veterans assistance purposes authorized under the Act. 55 ILCS 5/5­

2006 (West 2016). However, we do not agree that the VAC has the unilateral authority to

withdraw money from the unreserved fund to cover its budget overages. Again, under the Act,

funds are appropriated annually for direct assistance and administrative expenses, upon the

recommendation of the VAC, and approval by the Board. Based on the record, it appears that

budget overages are accommodated through supplemental emergency appropriations, as

approved by the Board, and that such appropriations would be drawn from the unreserved fund.

¶ 67   In summary, the plaintiff has established that he is entitled to a writ of mandamus,

directing the defendants to pay the balance of $45,817.04, due under Warrant No. 16-4, together

with accrued interest under section 3 (50 ILCS 430/3 (West 2016)), to plaintiff’s counsel. The

defendants are ordered to pay that sum from the unreserved fund account. The plaintiff has failed

to demonstrate a clear right to a writ of mandamus directing the defendants to pay Warrant No.

16-5, and the circuit court erred in directing the defendants to pay that warrant. Nothing within

this disposition would prevent the plaintiff from making a request for a special appropriation to

pay Warrant 16-5. However, the approval of such a request is within the discretion of the Board.

¶ 68                        F. The Board’s Other Claims of Error

¶ 69   The Board also contends that the trial court erred in taking judicial notice of two reports,

entitled “Madison County IL FY 2016 Budget Expenditure Analysis,” and the plaintiff’s

affidavit, which were offered in support of the plaintiff’s motion for summary judgment.

Initially, we note that the trial court did not take notice of the entire content of these documents.

In regard to the “Madison County IL FY 2016 Budget Expenditure Analysis,” the trial court took

notice of the specific dollar amounts appropriated by the Board in 2017 for the VAC’s

Administrative Fund and Direct Aid Fund. These facts were part of the Board’s record, were


                                                 29 

uncontroverted, and were utilized by both parties. Judicial notice is proper where the document

in question is part of the public record. Finish Line Express, Inc. v. City of Chicago, 72 Ill. 2d

131 (1978). Judicial notice may also be taken of factual evidence where the facts are capable of

immediate and accurate demonstration by resort to easily accessible sources of indisputable

accuracy. Vulcan Materials Co. v. Bee Construction, 96 Ill. 2d 159, 166 (1983). Thus, the trial

court did not err in taking judicial notice of the amounts appropriated for the VAC’s budget in

2017.

¶ 70    The Board also contends that the trial court erred in taking judicial notice of the sworn

affidavit of the plaintiff. Initially, we note that a trial court is permitted to consider the affidavits

on file when ruling on a motion for summary judgment. 735 ILCS 5/2-1005(c) (West 2016). In

this case, the record demonstrates that the trial court did not take notice of the entire content of

the plaintiff’s affidavit. The court limited its consideration to the statements indicating that the

plaintiff had reviewed and approved of his attorney’s invoice and that he executed Warrant No.

16-5 and delivered it to the treasurer’s office. The defendants had the opportunity to rebut these

facts, but they presented no evidence to refute them. Thus, the Board has not demonstrated

prejudice as a result of any alleged error. See Vulcan Materials Co., 96 Ill. 2d at 166.

¶ 71    The Board next contends that the trial court erred in denying the defendants’ motion to

disqualify and sanction the VAC’s attorney for conflicts of interest. The record shows that the

plaintiff also filed a motion to appoint a special prosecutor, based on alleged conflicts of interest.

After considering the defendant’s motion to disqualify the VAC’s attorney and the plaintiff’s

motion to appoint a special prosecutor, and after a conversation in chambers with counsel, the

court denied the respective motions. The determination of whether to disqualify an attorney and

to impose sanctions generally rests within the sound discretion of the trial court, and its


                                                   30 

determination will not be disturbed on review absent an abuse of discretion. See generally

Schwartz v. Cortelloni, 177 Ill. 2d 166 (1997). Given the record before us, we cannot say that the

court’s decision to deny the respective motions was an abuse of discretion.

¶ 72                                III. Plaintiff’s Cross-Appeal

¶ 73    On cross-appeal, the plaintiff contends that the trial court erred in denying the plaintiff’s

request that the trial court extend its mandamus order to compel the defendants to pay all future

warrants submitted by the VAC for administrative expenses. The trial court declined to issue a

writ of mandamus regarding events and conduct that had not yet occurred. Mandamus is

inappropriate unless the moving party can demonstrate a clear, affirmative right to relief, a clear

duty on the defendant to act, and clear authority in the defendant to comply with the writ. Lewis

E. v. Spagnolo, 186 Ill. 2d 198, 229 (1999). The plaintiff’s request for mandamus relief involved

a potential future event, and the facts and duties were neither clear nor certain. The trial court did

not err in denying the plaintiff’s request to compel the defendant to pay all future warrants.

¶ 74    The plaintiff also contends that the trial court erred in granting the defendants’ motion to

stay the enforcement of judgment and to waive bond. The plaintiff contends that the defendant

should have been required to post a bond in connection with the March 24, 2017, judgment.

Under Illinois Supreme Court Rule 305(i) (eff. July 1, 2004), “[i]f an appeal is prosecuted by a

public, municipal, governmental, or quasi-municipal corporation, or by a public officer in that

person’s official capacity for the benefit of the public, the circuit court, or the reviewing court or

a judge thereof, may stay the judgment pending appeal without requiring that any bond or other

form of security be given.” The trial court’s power to grant a stay without requiring bond is

discretionary. See Ill. S. Ct. R. 305(i) (eff. July 1, 2004). The plaintiff failed to establish that the

trial court abused its discretion in staying the enforcement of the judgment and waiving bond.


                                                  31 

¶ 75   The plaintiff has raised numerous other issues in this cross-appeal, including a contention

that the trial court erred in refusing to issue a show cause order against the Madison County

Treasurer for failing to immediately pay Warrant No. 16-5 in accordance with the trial court’s

final order of March 24, 2017. We have considered each of these contentions, but find that it

would be purposeless to prolong this opinion with a detailed discussion as the plaintiff has not

established reversible error. At this point, we believe it necessary to remind the litigants that the

objective of appellate review is not to determine whether the record is totally free of error, but

rather, to determine whether any error occurred that substantially prejudiced a party and affected

the outcome. Needy v. Sparks, 51 Ill. App. 3d 350, 372 (1977).

¶ 76                                   IV. CONCLUSION

¶ 77   After reviewing the record, we find that the plaintiff has established that he is entitled to a

writ of mandamus, directing the defendants to pay the balance of $45,817.04 due under Warrant

No. 16-4. The defendants are ordered to pay the sum of $45,817.04, plus accrued interest under

section 3 (50 ILCS 430/3 (West 2016)), to plaintiff’s counsel, from funds in the VAC unreserved

fund account, and payment should be made within 30 days after the mandate issues. We further

find that the circuit court erred in directing the Board to pay Warrant No. 16-5, as the plaintiff

failed to demonstrate a clear right to an order directing payment of that warrant. Accordingly, the

judgment of the circuit court is affirmed in part and reversed in part.

¶ 78   Affirmed in part and reversed in part.




                                                 32 

                                  2019 IL App (5th) 170114

                                       NO. 5-17-0114 

                                          IN THE

                              APPELLATE COURT OF ILLINOIS

                                     FIFTH DISTRICT



BRADLEY A. LAVITE, Superintendent of the        )   Appeal from the
Veterans Assistance Commission of               )   Circuit Court of
Madison County, Illinois,                       )   Madison County.
                                                )
        Plaintiff-Appellee and Cross-Appellant, )
                                                )
v.                                              )   No. 15-MR-145
                                                )

ALAN J. DUNSTAN, Chairman of the Madison        )

County Board; JOSEPH D. PARENTE, County         )

Administrator of Madison County, Illinois; THE  )

MADISON COUNTY BOARD; and JOHN D. LAKIN, )

Sheriff of Madison County, Illinois,            )

                                                )

        Defendants                              )

                                                )   Honorable
(The Madison County Board, Defendant-Appellant  )   William J. Becker,
and Cross-Appellee).                            )   Judge, presiding.
_____________________________________________________________________________________

Opinion Filed:           January 2, 2019
_____________________________________________________________________________________

Justices:            Honorable Judy L. Cates, J.

                    Honorable Richard P. Goldenhersh, J., and
                    Honorable Melissa A. Chapman, J.
                    Concur
_____________________________________________________________________________________

Attorneys           Philip J. Lading, Sandberg Phoenix & Von Gontard P.C., 101 W. Vandalia
for                 Street, Suite 300, Edwardsville, IL 62025; Timothy C. Sansone, Sandberg
Appellant           Phoenix & Von Gontard, P.C., 600 Washington, 15th Floor, St. Louis,
                    MO 63101
_____________________________________________________________________________________

Attorneys           Thomas W. Burkart, Karen D. Burkart, Burkart Law Office, 130 W. State
for                 Street, P.O. Box 447, Hamel, IL 62046
Appellee
___________________________________________________________________________________